Title: From Alexander Hamilton to James Bruff, 11 March 1800
From: Hamilton, Alexander
To: Bruff, James


          
            Sir:
            NY. March 11th. 1800
          
          I have received your letter of the tenth of January.
          The arrangement of the companies of Artillery was not dictated by any circumstances injurious to your character. It proceeded from the principal design desire of avoiding the expence that would have been incurred in the transportating of troops from the places where they were stationed to other posts. I am not aware that the idea of rank is carried so far in any service as you appear to think it ought to have been carried in the present case; considering fortified posts places as  Regiments or batalions & disposing making the flanks posts of honor—
          The Contractor did wrong in refusing to pay the rent of quarters for yourself and men—You will see exhibit your the account to the new Contractor, and, if he declines settling it, send it on to the Accountant of the War Department with the necessary vouchers—This is the course to be pursued in such cases.
        